DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 1, 3 and 9-10, the cancellation of claim 2 and the addition of new claims 12-21 along with the arguments presented has overcome the rejections presented in the previous Office Action. Therefore, the previously presented rejections have been withdrawn by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 6-11 were rejected as being obvious over the disclosures and illustrations of Kang and claims 2-5 were rejected as being obvious over the disclosures and illustrations of Kang further in view of Kan. Presently Applicant has amended independent claim 1 to include the subject matter of cancelled claim 2. Applicant has also amended independent claim 9 directed to a coated substrate and independent claim 10 directed to a pattern forming method to also include the subject matter of cancelled claim 2. Applicant has persuasively demonstrated how Kang falls short of teaching and/or suggesting the limitations of cancelled claim 2 amended into independent claim 1 and how this limitation distinguishes the recitations of claim 1 from Kang. Applicant also persuasively demonstrates how Kan fails to cure the deficiencies of Kang in teaching and/or suggesting the limitations amended into independent claim 1. Applicant’s arguments also demonstrate how independent claims 9 and 10 as amended are also distinguishable from the disclosures of Kang and/or Kan. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kang and/or Kan or that teach and/or suggest the antireflective coating of claim 1 as amended, the coated substrate of claim 9 as amended and/or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.